DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II and III as well as nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/04/2022.
Applicant's election with traverse of Invention I and species A in the reply filed on 08/04/2022 is acknowledged.  The traversal is on the ground(s) that “In particular, paragraph [0017] of the public application stated "FIG. 7 is a schematic enlarged view of part VII of FIG. 6." As such, the applicant respectfully submits that Species A is not only illustrated in FIG. 6, but also illustrated in FIG. 7”.  This is found persuasive and species A can include figures 6 and 7.  However no argument was made to the rest of the Restriction and the overall restriction between Inventions and Species still seem appropriate
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qu (US 2020/0312883 A1).

Regarding Claim 1, Qu discloses a conductive glass substrate (Fig 7-12,14), comprising: a glass substrate (6; [0076]; “glass substrate”) structure having a bottom surface ([0072]; “bottom surface”) and a top surface ([0072]; “top surface”) corresponding to the bottom surface, wherein the glass substrate (6) structure includes at least one through hole (at 61; [0073,0078]) connected between the bottom surface and the top surface of the glass substrate structure (6); a conductive base structure (60,657; [0043,0072,0077]; “signal lines 60 on the top surface of the base-substrate motherboard 6 and signal-line leads on the bottom surface of the base-substrate motherboard 6. Materials of the signal line 60 and the signal-line lead may be selected according to actual needs, for example, metal conductive material”) disposed on the bottom surface of the glass substrate structure (6); and a conductive extending structure (at 64; [0079-0082]) electrically connected ([0079]; “conductive connection portion 64 is connected with the corresponding signal lines 60 and the corresponding signal-line lead, respectively”) to the conductive base structure (60,657), wherein the conductive extending structure (at 64) is extended from the conductive base structure (60,657; [0072,0077]) to the top surface of the glass substrate structure (6) along an inner surface of the at least one through hole (at 61).

Regarding Claim 3, Qu further discloses the conductive glass substrate (Fig 7-12,14), wherein the conductive base structure (60,657) includes a first conductive base layer (at 657; “signal-line leads”; for example on the upper left quadrant of 6 in Fig 9) disposed on the bottom surface of the glass substrate structure (6) and a second conductive base layer (at 657, “signal-line leads” ; for example on the upper right quadrant of 6 in Fig 9) disposed on the bottom surface of the glass substrate structure (6), and the first conductive base layer (at 657) and the second conductive base layer (at 657) are separate from each other ([0078-0082]; “when subsequently cutting the base-substrate motherboard 6 along the cutting line 63, each via-hole 61 is divided into two grooves each serving as a groove 62 in a lateral side of the corresponding base-substrate sub-board after cutting. The groove 62 extends through top and bottom surfaces of the base-substrate sub-board”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qu (US 2020/0312883 A1) as applied to claim 1 above, and further in view of Fushie (US 9,232,652 B2).
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 
Regarding Claim 2, Qu discloses the limitations of the preceding claim including the use of a laser process ([0078]).
Qu does not disclose the conductive glass substrate according to claim 1, wherein the inner surface of the at least one through hole is a rough surface formed by a laser process or an irregular surface for increasing a contact area between the conductive extending structure and the inner surface of the at least one through hole.
Fushie teaches of a conductive glass substrate (Fig 5; 2), wherein an inner surface of at least one through hole (3) is a rough surface (formed by a laser process) or) an irregular surface (see Fig 5) for increasing a contact area (Column 2, lines 25-40, claim 1) between a conductive extending structure (7) and an inner surface of the at least one through hole (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as disclosed by Qu, wherein the inner surface of the at least one through hole is a rough surface (formed by a laser process) or an irregular surface for increasing a contact area between the conductive extending structure and the inner surface of the at least one through hole  as taught by Fushie, in order to increase anchoring, allow metal to penetrate glass at the inner surface, and improving gas barrier property (Fushie, Column 2, lines 25-40, claim 1). 
Claim 2 states a “formed by a laser process” but “formed by a laser process” does not represent product structure but only refers to the process by which the film is formed.  Thus Claim 2 is a product claim that recites a process step(s) of a laser process and is thus treated as a product-by-process claim.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qu (US 2020/0312883 A1) as applied to claim 1 above, and further in view of Horiuchi (US 2008/0277155 A1).

Regarding Claim 4, Qu discloses the limitations of the preceding claim.
Qu further discloses the conductive glass substrate according to claim 3, wherein the first conductive base layer (at 657; for example on the upper left quadrant of 6 in Fig 9) and the second conductive base layer (at 657; for example on the upper right quadrant of 6 in Fig 9) are directly disposed ([0077]; “signal lines 60 on the top surface of the base-substrate motherboard 6 and signal-line leads on the bottom surface of the base-substrate motherboard 6”) on the bottom surface (see Fig 14) of the glass substrate structure (6) so as to directly contact the bottom surface of the glass substrate structure, (or the first conductive base layer and the second conductive base layer are indirectly disposed on the bottom surface of the glass substrate structure through a first adhesive layer and a second adhesive layer, respectively); wherein an inner lateral surface (inner surface of 657) of the first conductive base layer (at 657; for example on the upper left quadrant of 6 in Fig 9,12b) and the inner surface of the at least one through hole (61) are seemingly flush with each other, and an inner lateral surface of the second conductive base layer (at 657; for example on the upper right quadrant of 6 in Fig 9,12b) and the inner surface of the at least one through hole (61) are seemingly flush with each other.
Qu does not disclose wherein an inner lateral surface of the first conductive base layer and the inner surface of the at least one through hole are flush with each other, and an inner lateral surface of the second conductive base layer and the inner surface of the at least one through hole are flush with each other.
Horiuchi teaches of a substrate (Fig 2) wherein an inner lateral surface (inner surface of 14 in Fig 2B) of a first conductive base layer portion (left side of lower 14 in Fig 2B) and an inner surface of the at least one through hole (TH) are flush with each other (see Fig 2C), and an inner lateral surface (inner surface of 14 in Fig 2B) of a second conductive base layer portion (right side of lower 14 in Fig 2B) and the inner surface of the at least one through hole (TH) are flush with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as disclosed by Qu, wherein an inner lateral surface of the first conductive base layer and the inner surface of the at least one through hole are flush with each other, and an inner lateral surface of the second conductive base layer and the inner surface of the at least one through hole are flush with each other as taught by Horiuchi, in order to form a power feeding path and provide a means of forming a conductive layer using electrolytic and/or electroless methods (Horiuchi, [0034-0039]). Furthermore it has been held that a modification would have involved a mere change in shape of a component, in order to form a power feeding path and provide a means of forming a conductive layer using electrolytic and/or electroless methods (Horiuchi, [0034-0039]).  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  Note that the instant specification at page 9, lines 1-14, the evidence has not presented any significance for this claimed shape and furthermore states “However, the aforementioned description is merely an example and is not meant to limit the scope of the present disclosure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896